DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Speichinger (U.S. PG Pub. 2010/0238770 A1) [770].
Regarding Claim 1, Reference [770] discloses a band (5) to be attached to a wrist-worn device body including a case (7), a lug (7.1) provided at a side face of the case, a pin (9) supported by the lug, and an attachment face, the band comprising: a band body; a coupler body member (1a) coupled to an end portion of the band body, the coupler body member being provided with a contact face abuttable against the attachment face and a guide groove (1.2) into which the pin is insertable; and a fixing member (2) attached to the coupler body member to be movable between a fixing position for biasing the pin, inserted into the guide groove, in a direction away from the attachment face to fix the coupler body member onto the wrist-worn device body, and an attaching-detaching position for enabling insertion of the pin into the guide groove and detachment of the pin inserted into the guide groove.
Regarding Claim 2, Reference [770] discloses wherein the attachment face includes the side face.
Regarding Claim 3, Reference [770] discloses wherein the fixing member is attached pivotally in a first direction from the attaching-detaching position toward the fixing position and in a second direction from the fixing position toward the attaching-detaching position.
Regarding Claim 4, Reference [770] discloses wherein the fixing member includes a base end member (1b) to be pivotally attached to the coupler body member, a lever member (2, 2.1) pivotally attached to the base end member and biasing the pin, and a first elastic member (4) configured to bias the lever member to pivot in the first direction, wherein the lever member is configured to bias the pin with an elastic force of the first elastic member.
Regarding Claim 11, Reference [770] discloses a wrist-worn device body including a case, a lug provided at a side face of the case, a pin supported by the lug, and an attachment face; a band body attached to the wrist-worn device body; a coupler body member coupled to an end portion of the band body, the coupler body member being provided with a contact face abuttable against the attachment face and a guide groove into which the pin is insertable; and a fixing member attached to the coupler body member to be movable between a fixing position for biasing the pin, inserted into the guide groove, in a direction away from the attachment face to fix the coupler body member onto the wrist-worn device body, and an attaching-detaching position for enabling insertion of the pin into the guide groove and detachment of the pin inserted into the guide groove.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Speichinger (U.S. PG Pub. 2010/0238770 A1) [770] in view of Guyard (U.S. PG Pub. 2001/0016971 A1) [971].
Regarding Claim 5, Reference [770] discloses the claimed invention, but does not explicitly disclose a second elastic member.
Nevertheless, Reference [971] teaches a second elastic member (15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastening assembly of Reference [770] with the coil spring as taught by Reference [971] in order to have a rotational force on the shaft 3.
Regarding Claim 6, the previous combination of Reference [770] / [971] and reasoning above discloses wherein the base end member includes a guide portion (bottom contour of 1b) biased by the second elastic member to come in contact with the coupler body member in a state where the pin is not inserted into the guide groove, the guide portion includes an abutting face that abuts against the pin inserted through an opening of the guide groove into the guide groove in a state where the guide portion is in contact with the coupler body member, and the abutting face is inclined with respect to an insertion direction of the pin such that the base end member pivots in the second direction when the pin is further inserted into the guide groove in a state where the pin abuts against the abutting face.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner notes that the bulge configuration is known and disclosed in US. PG Pub. 2012/0176736 A1 and US 2019/0382164 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JASON W SAN/Primary Examiner, Art Unit 3677